DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 30, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Shinohara et al. (U.S. Patent Application Publication No. 2015/0046765 A1) discloses: A transmitting apparatus (transmitting device 11) being operable in a mode from among a plurality of modes (Paragraph [3071]: “In the transmitting device 11, one or more input streams as target data are supplied to a mode adaptation/multiplexer 111.”
Paragraph [3072]: “The mode adaptation/multiplexer 111 performs processing such as mode selection and multiplexing the supplied one or more input streams, if necessary, and supplies the resulting data to a padder 112.”
The Examiner finds the mode adaptation/multiplexer 111 of transmitter 11 performing a mode selection on the supplied one or more input streams as disclosed in Shinohara teaches the claimed “transmitting apparatus being operable in a mode from among a plurality of modes”.), the transmitting apparatus comprising: . . .
fill a bit space of information bits with input bits and one or more zero padding bits . . . (Paragraph 3073]: The padder 112 pads zeros (or adds null) to the data supplied from ,
encode the information bits to generate parity bits based on a low density parity check (LDPC) code (Paragraph [3076]: “The LDPC encoder 115 performs LDPC encoding on the LDPC target data supplied from the BCH encoder 114 in accordance with a parity check matrix of an LDPC code, in which a parity matrix that is a portion of parity bits of the LDPC code has a stepwise structure, to obtain an LDPC code having information bits corresponding to the LDPC target data. The LDPC encoder 115 outputs the LDPC code.”
Paragraph [3077]: “More specifically, the LDPC encoder 115 performs LDPC encoding to encode the LDPC target data into, for example, an LDPC code defined in a certain standard such as DVB-S.2, DVB-T.2, or DVB-C.2 (corresponding to a parity check matrix) or a predetermined LDPC code (corresponding to a parity check matrix), and outputs the resulting LDPC code.”),
. . . generate a broadcast signal based on a first frame . . . and a transmitter configured to transmit the broadcast signal (Paragraph 3094]: “The OFDM generation unit 132 generates an OFDM signal from the frame supplied from the frame builder & resource allocation unit 131, corresponding to the frame, and transmits the OFDM signal via the communication path 13 (FIG. 7).”).
Kim et al. (U.S. Patent Application Publication No. 2015/0155967 A1) discloses: A transmitting apparatus being operable in a mode from among a plurality of modes, the transmitting apparatus comprising:
at least one processor configured to:
fill a bit space of information bits with input bits and one or more zero padding bits . . . (Paragraph [0199]: “The BCH encoding/zero insertion block can perform outer encoding on the scrambled PLS 1/2 data using the shortened BCH code for PLS protection and insert ,
encode the information bits to generate parity bits based on a low density parity check (LDPC) code (Paragraph [0200]: “The LDPC encoding block can encode the output of the BCH encoding/zero insertion block using LDPC code. To generate a complete coded block, Cldpc, parity bits, Pldpc are encoded systematically from each zero-inserted PLS information block, Ildpc and appended after it.”),
. . . puncture one or more parity bits from the generated parity bits (Paragraph [0203]: “When shortening is applied to the PLS1 data protection, some LDPC parity bits are punctured after LDPC encoding. Also, for the PLS2 data protection, the LDPC parity bits of PLS2 are punctured after LDPC encoding. These punctured bits are not transmitted.”),
. . . generate a broadcast signal based on a first frame . . . and a transmitter configured to transmit the broadcast signal (Paragraph 0130]: “After inserting a preamble at the beginning of each frame, the OFDM Generation block 1030 can apply conventional OFDM modulation having a cyclic prefix as guard interval. For antenna space diversity, a distributed MISO scheme is applied across the transmitters.”).
However, the Examiner finds Sugihara does not teach or suggest the claimed “at least one processor configured to: fill a bit space of information bits with input bits and one or more zero padding bits, if a size of the input bits is less than a size of the bit space, encode the information bits to generate parity bits based on a low density parity check (LDPC) code, append one or more parity bits of the generated parity bits between the information bits and the generated parity bits in a predetermined mode from among the plurality of modes, puncture one or more parity bits from the generated parity bits, calculate a number of additional parity bits based on a number of the generated parity bits, select the additional parity bits based on the calculated number, and generate a broadcast signal based on a first frame including the additional parity bits and a second frame including remaining parity bits of the generated parity 

Regarding independent claim 4, Sugihara et al. (U.S. Patent Application Publication No. 2015/0365105 A1) discloses: A receiving apparatus (receiver 20) . . . comprising:
a receiver configured to receive a first frame and a second frame from a transmitting apparatus (Paragraph [0076]: “The transmitted signal travels the channel 30 to be received by the receiver 20.”);
a demodulator (demodulator 21) configured to demodulate the first frame to generate first values and demodulate the second frame to generate second values (Paragraph [0077]: “The demodulator 21 calculates a log-likelihood ratio (LLR) string based on the received signal and outputs the calculated LLR string. The LLR is a value defined for each bit, and indicates whether the bit is 0 or 1 as well as its likelihood.”);
an inserter (depuncturing unit 22) configured to insert predetermined values corresponding to one or more parity bits punctured in the transmitting apparatus (Paragraph [0080]: “Therefore, the depuncturing unit 22 sets LLRs corresponding to the punctured parity bits to 0s, inserts 0s in appropriate positions of the input LLR string in accordance with the puncture position determination signal, and outputs the LLR string after the depuncturing. In this case, the positions at which 0s are inserted in the LLR string need to be the same as the parity bit positions at which the puncturing has been performed in the puncture circuit 12.”)
Paragraph [0081]: “Note that, the LLRs do not always need to be set to 0s. In a case where the information bits, the transmitter, the channel, and the like have characteristics, tendencies, and the like, and a tendency of the parity bits punctured in the puncture circuit 12 is ; . . . and
a decoder (LDPC code decoder 23) configured to decode the [] values . . . based on a low density parity check (LDPC) code. 
However, the Examiner finds Sugihara does not teach or suggest the claimed “combiner configured to, if the mode is a predetermined mode from among the plurality of modes, combine third values from among the first values with fourth values from among the first values and the inserted values, and combine fifth values with sixth values from among the second values; and a decoder configured to decode the combined values and remaining values from among the first values and the inserted values based on a low density parity check (LDPC) code, wherein the fifth values are values from among the first values and the inserted values, wherein the third values correspond to one or more parity bits repeated in the transmitting apparatus, wherein the sixth values correspond to additional parity bits generated in the transmitting apparatus, wherein if a number of the additional parity bits is less than or equal to a number of the punctured parity bits, the additional parity bits are selected from among the punctured parity bits, if the number of the additional parity bits is greater than the number of the punctured parity bits, the additional parity bits are selected from among the punctured parity bits and appended parity bits, and wherein the second frame is received prior to the first frame.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 4 as allowable over the prior art.  
	Claims 2-3 and 5 are also allowable due to their dependency on an allowable base claim.




Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112